Citation Nr: 1758175	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied the service connection issue on appeal.  The instant matter was first before the Board in May 2017.  At that time, the Board sought a Veterans Health Administration (VHA) opinion, which was subsequently received in August 2017.  As a new theory of service connection has been asserted, a remand to obtain additional information is necessary at this time.

The Veteran testified from Columbia, South Carolina, at a February 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Veteran's Woodworking History

The record reflects that throughout the course of service the Veteran worked as a cargo specialist.  The record also reflects that during service the Veteran was deployed to Southwest Asia during the Persian Gulf War.  During the course of this appeal, the Veteran advanced that Hodgkin's lymphoma and/or non-Hodgkin's lymphoma was either due to hazardous environmental exposure while deployed to Southwest Asia, or was due to exposure to hazardous engine and other fumes related to the in-service cargo work that took place around heavy vehicles such as trains, helicopters, tanks, and jeeps.

In August 2017, the Board received a VHA opinion addressing 1) whether the Veteran had Hodgkin's lymphoma, non-Hodgkin's lymphoma, or both, and 
2) whether any currently diagnosed lymphoma was related to one or more hazardous exposures during service.  After assessing that the Veteran only had Hodgkin's lymphoma, the oncologist rendered a negative nexus opinion.  In rendering this opinion, the oncologist noted that one study had found that "woodworking showed the most consistent link to risk of Hodgkin's lymphoma."  

A copy of the VHA opinion was sent to the Veteran, and, in October 2017, the Veteran submitted a personal statement effectively contending that woodworking was part of the in-service responsibilities as a cargo specialist.  Specifically, the Veteran stated that when loading cargo onto military vehicles he was required to cut wood, which had been soaked with a chemical preservative, with a chainsaw into "chalks and braces."  When unloading such vehicles, the chalks and braces were broken away with a sledge hammer.  The dust that was created from breaking down the chalks and braces would then be inhaled by the Veteran.

Having reviewed all the relevant evidence of record, the Board finds that it has insufficient evidence of the Veteran's past woodworking history to determine whether an addendum to the August 2017 VHA opinion is necessary.  As such, the Board will remand the instant matter in order to obtain additional evidence from the Veteran.

Additionally, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from February 2017.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any additional Hodgkin's lymphoma treatment received during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's Hodgkin's lymphoma, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's Hodgkin's lymphoma, not already of record, for the period from February 2017.

3.  Send the Veteran a questionnaire requesting answers to the following questions concerning his woodworking history.  The Veteran should be informed that failure to complete the questionnaire my result in a denial of benefits.

A)  How often did the Veteran's in-service responsibilities as a cargo specialist require the use of the wooden chalks and braces?  For example, did the Veteran use the chalks and braces on a daily, weekly, or monthly basis, or less often?

B)  How often was the Veteran responsible for cutting the wood with a chainsaw to create the chalks and braces?

C)  How often was the Veteran responsible for breaking down the chalks and braces with a sledgehammer?

D)  How often did the Veteran wear protective equipment to prevent inhaling the resulting saw dust?

E)  If the Veteran never used protective equipment to prevent inhaling saw dust, please explain why.

F)  Does the Veteran know what "chemical preservatives" were used on the wood?  If so, please specify what chemical preservatives were used. 

G)  Social Security Administration (SSA) records reflect that the Veteran has worked as a truck driver since 1996, with specific work in freight shipping since 2004.  Did any of these shipping jobs also require the use of wooden chalks and braces or other wood work, including with pallets?

H)  If so, did this also result in exposure to saw dust?  

I)  If not, what was used in place of the chalks and braces?

J)  What is the Veteran's post-service woodworking experience, to include home renovations and similar projects? 

K)  Provide any additional pertinent information regarding the Veteran's in-service and/or post-service woodworking experience. 

4.  Then, readjudicate the issue of service connection for Hodgkin's lymphoma.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




